





Exhibit 10.2


EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”), is made as of the 3rd day of
August, 2016 (the “Effective Date”) by and between Ashley Chaffin Glover
(“Executive”), and RealPage, Inc., a Delaware company (“Employer”), located at
4000 International Parkway, Carrollton, TX 75007.
1.Employment and Consideration. Employer hereby agrees to employ Executive, and
Executive hereby accepts such employment, on the terms and conditions
hereinafter set forth. In consideration of the promises of Executive contained
in this Agreement, Employer agrees to employ Executive, and to provide Executive
with trade secrets and confidential information of Employer necessary for the
performance of Executive’s position.
2.    Employment Screening. Executive has successfully completed a
pre-employment consumer report verification, and Employer new hire paperwork,
each of which was to be conducted in accordance with applicable state and/or
federal law. Executive understands and agrees that Executive will be subject to
Employer’s general policies and practices concerning applicants for senior
executive positions and new senior executive employees.
3.    Employment Period. The period during which Executive shall furnish
services to Employer hereunder (the “Employment Period”) shall commence on
August 15, 2016 and shall end on the Date of Termination (as defined in Section
8(b) below). Nothing in this Section 3 shall limit the right of Employer or
Executive to terminate Executive’s employment hereunder on the terms and
conditions set forth in Section 7 hereof.
4.    Position and Duties.
(a)    Office; Reporting; Duties. During the Employment Period, Executive shall
serve as Executive Vice President, Chief Revenue Officer of Employer or such
other designation as approved by the Chief Executive Officer. Executive shall
report directly to the Chief Executive Officer of Employer or such other
executive as the Chief Executive Officer of Employer shall designate
(“Supervisory Executive”). Executive shall have those powers, duties and
perquisites consistent with a senior management position and such other powers
and duties as may be prescribed by the Supervisory Executive, provided that such
other powers and duties are consistent with Executive’s position within the
management structure of Employer.
(b)    Commitment of Full Time Efforts. Executive agrees to devote substantially
her full working time, attention and energies to the performance of Executive’s
duties for Employer, provided, however, that it shall not be a violation of this
Agreement for Executive to (i) serve on civic or charitable boards or
committees, (ii) serve on non-public corporate boards or committees, (iii)
manage personal investments, or (iv) give speeches and make media appearances in
Executive’s individual capacity to discuss matters of public interest (so long
as such shall not involve any illegal conduct), so long as the foregoing
activities comply with the RealPage, Inc. Code of Business Conduct and Ethics
and do not interfere materially with the performance of Executive’s
responsibilities for Employer.
5.    Place of Performance. Executive shall perform Executive’s duties for
Employer from the offices of Employer, located at 2201 Lakeside Drive,
Richardson, TX 75080 or such other location as is either within a 25-mile radius
thereof or within a 25-mile radius of the Executive’s principal residence (at
the time the applicable location becomes Executive’s principal office).
6.    Compensation and Related Matters.
(a)    Base Salary. As compensation for the performance by Executive of
Executive’s obligations hereunder, during the Employment Period, Employer shall
pay Executive a base salary at a rate not less than $32,083.33 per month, or
$385,000 on an annualized basis (the base salary, at the rate in effect from
time to time, is hereinafter referred to as the “Base Salary”). Base Salary
shall be paid in approximately equal installments in accordance with Employer’s
customary payroll practices and legal requirements regarding withholding and
deductions. During the Employment Period, the Base Salary shall be reviewed no
less frequently than annually to determine whether or not the same should be
adjusted in light of the duties, responsibilities and performance of Executive
and other relevant factors.
(b)    Annual Bonus. During the Employment Period, Executive shall be eligible
for an annual bonus under the terms of the RealPage Management Incentive Plan
(“MIP Target”) of 50% of


-1-

--------------------------------------------------------------------------------







Executive’s Base Salary for achievement of MIP Target at 100%. The performance
criteria shall be as established by the Compensation Committee of Employer’s
Board of Directors. To be eligible for the Annual Bonus, Executive must be
employed by Employer on December 31 of the year with regard to which the Annual
Bonus is applicable and must be employed on the date the Annual Bonus is paid.
Annual Bonuses shall be paid according to the RealPage Management Incentive
Plan.
(c)    Equity Grants. Executive shall be eligible for equity compensation grants
pursuant to the RealPage, Inc. 2010 Equity Incentive Plan, as amended (the
“Plan”), or any successor thereto. Under the terms and conditions of the Plan,
and subject to approval of the Compensation Committee of the RealPage Board of
Directors and its standard policies for issuing equity grants, Executive shall
be eligible to receive an initial grant of (i) restricted shares of RealPage
common stock valued at $1,000,000, as determined by the Compensation Committee
of the RealPage Board of Directors in its sole discretion, pursuant to a
Restricted Stock Award Agreement included in the form attached as Exhibit I
hereto or such other terms as determined by the Compensation Committee; and (ii)
restricted shares of RealPage common stock valued at $1,000,000, as determined
by the Compensation Committee of the RealPage Board of Directors in its sole
discretion, subject to performance criteria tied to the market price of RealPage
common stock, pursuant to a Restricted Stock Award Agreement included in the
form attached as Exhibit II hereto or such other terms as determined by the
Compensation Committee.
(d)    Expenses and Vacations. Employer, according to its standard travel
policy, shall reimburse Executive for all reasonable, in-policy business
expenses upon the presentation of itemized statements of such expenses.
Executive shall be entitled to three weeks’ paid vacation per year, in
accordance with Employer’s vacation policy and practice applicable to senior
executives of Employer; provided that following Executive’s fifth anniversary of
employment with Employer, Executive shall be entitled to four weeks’ paid
vacation per year.
(e)    Fringe Benefits and Perquisites. During the Employment Period, Employer
shall make available to Executive all the fringe benefits and perquisites that
are made available to other senior executives of Employer, including an
additional $3,500 payment towards medical expenses.
(f)    Other Benefits. During the Employment Period, Executive shall be eligible
to participate in all other employee welfare benefit plans and other benefit
programs (including group life insurance, medical and dental insurance, and
accident and disability insurance) made available generally to employees or
senior executives of Employer.
7.    Termination. Executive’s employment hereunder may be terminated under the
following circumstances, in each case subject to the provisions of this
Agreement:
(a)    Death. Executive’s employment hereunder shall terminate upon Executive’s
death.
(b)    Disability. If, as a result of Executive’s incapacity due to physical or
mental condition and, if reasonable accommodation is required by law, after any
reasonable accommodation, Executive shall have been absent from Executive’s
duties hereunder on a full-time basis (i) for a period of six consecutive months
or (ii) for shorter periods aggregating six months during any 12-month period,
and, in either case, within 30 days after written Notice of Termination (as
described in Section 8(a) hereof) is given, Executive shall not have returned to
the performance of Executive’s duties hereunder on a full-time basis, Employer
may terminate Executive’s employment hereunder for “Disability.”
(c)    Cause. Employer may terminate Executive’s employment hereunder for Cause.
In the event of a termination under this Section 7(c), the Date of Termination
shall be the date set forth in the Notice of Termination. For purposes of this
Employment Agreement, “Cause” means the occurrence of any of the following
events which are not cured by Executive within ten days after receipt of written
notice of such alleged cause from Employer or, if such event cannot be corrected
within such ten-day period, if Executive does not commence to correct such
default within said ten-day period and thereafter diligently prosecute the
correction of same to completion within a reasonable time, provided, however,
for no period greater than 30 days: (i) Executive’s conviction for any acts of
fraud or breach of trust or any felony criminal acts; (ii) Executive’s knowingly
making a materially false written statement to Employer’s auditors or legal
counsel; (iii) Executive’s willful and material falsification of any corporate
document or


-2-

--------------------------------------------------------------------------------







form; (iv) any material breach by Executive of any Employer published policy
received and acknowledged by Executive in writing; (v) any material breach by
Executive of a material provision of this Employment Agreement; (vi) Executive’s
making a material misrepresentation of fact or omission to disclose material
facts in relation to transactions occurring in the business and financial
matters of Employer; or (vii) Executive’s repeated and material failure
substantially to perform Executive’s duties. Notwithstanding the foregoing,
during the two-year period following a Change in Control (as defined in the
Plan, “Change in Control”) (the “Protected Period”), a termination for Cause
(other than pursuant to Section 7(c)(i)) shall require a showing by Employer
that the actions giving rise to such termination resulted in material and
demonstrable harm to Employer.
(d)    Good Reason. For purposes of this Agreement, “Good Reason” shall mean,
without Executive’s written consent: (i) a material reduction in Executive’s
base salary or incentive compensation opportunity, (ii) a material reduction in
Executive’s responsibilities or authority; (iii) a material breach by Employer
of a material provision of this Agreement, or (iv) a material change in the
geographic location at which Executive must perform Executive’s services (except
as provided in Section 5 above); provided, that in no instance will the
relocation of Executive to a facility or a location that is either 25 miles or
less from Executive’s then-current office or 25 miles or less from Executive’s
then-current primary residence be deemed material for purposes of this
Agreement.
In the event of a resignation for Good Reason, Executive must provide Employer
with written notice of the acts or omissions constituting the grounds for Good
Reason within 90 days of the initial existence of the grounds for Good Reason
and a reasonable opportunity for Employer to cure the conditions giving rise to
such Good Reason, which shall not be less than 30 days following the date of
notice from Executive. If Employer cures the conditions giving rise to such Good
Reason within 30 days of the date of such notice, Executive will not be entitled
to severance payments and/or benefits contemplated by Section 9(a) below if
Executive thereafter resigns from Employer based on such grounds. Any
termination for Good Reason must be effectuated within 90 days of the expiration
of such cure period.
(e)    Other Terminations. Notwithstanding the foregoing provisions, Employer
may terminate Executive’s employment at any time, for any reason, with or
without Cause, and Executive may terminate Executive’s employment at any time,
with or without cause, in accordance with applicable state and federal law. The
parties acknowledge that Executive is an at-will employee of Employer.
8.    Termination Procedure.
(a)    Notice of Termination. Any termination of Executive’s employment by
Employer or by Executive (other than termination pursuant to Section 7(a)
hereof) shall be communicated by written Notice of Termination to the other
party hereto in accordance with Section 15.
(b)    Date of Termination. “Date of Termination” shall mean (i) if Executive’s
employment is terminated by Executive’s death, the date of Executive’s death;
(ii) if Executive’s employment is terminated pursuant to Section 7(b), 30 days
after Notice of Termination is given (provided that Executive shall not have
returned to the performance of Executive’s duties on a full-time basis during
such 30-day period); (iii) if Executive’s employment is terminated pursuant to
Section 7(c), the date specified in the Notice of Termination; (iv) if Executive
terminates Executive’s employment for Good Reason, upon expiration of the 30-day
cure period set forth in Section 7(d) if Employer’s breach shall be uncured; and
(v) if Executive’s employment is terminated pursuant to Section 7(e),
immediately upon written notice delivered by the terminating party to the other,
unless such notice designates a different termination date (in the case of a
termination by Executive pursuant to Section 7(e), Employer may elect to
accelerate the Date of Termination to any date following receipt of such notice,
and such acceleration shall not be deemed a termination by Employer without
Cause).
9.    Compensation Upon Termination.
(a)    Death; Disability; Termination By Employer without Cause or By Executive
for Good Reason. If Executive’s employment is terminated during the Employment
Period by reason of Executive’s death or Disability or by Employer without Cause
or by Executive for Good Reason, Employer shall pay to Executive (or Executive’s
legal representatives or estate or as may be directed by the legal


-3-

--------------------------------------------------------------------------------







representatives of Executive’s estate, as the case may be) (i) the Severance
Amount (defined in Section 9(b)), payable in 12 equal monthly installments on
the applicable monthly anniversaries of the Date of Termination; (ii) a payment,
payable on the 60th day following the Date of Termination equal to the product
of (x) the excess of the monthly COBRA premium required for Executive to
continue health insurance coverage at the level in effect as of the Date of
Termination over the employee premium Executive would be required to pay for
such coverage were Executive still actively employed by Employer (each
determined as of the Date of Termination) multiplied by (y) 12 (or, if the Date
of Termination occurs during the Protected Period other than due to death or
Disability, 24); and (iii) a lump sum cash payment, payable within five days
following such Date of Termination, of an amount equal to any earned but unpaid
Base Salary or bonus (in the case of an annual bonus, such payment may be made
on the date annual bonuses for the applicable year are to be made generally, if
such year ended prior to the Date of Termination but such general payment date
is to occur subsequent to the fifth day following the Date of Termination) due
to Executive in respect of periods through the Date of Termination plus accrued
vacation in accordance with Employer’s vacation policy - subject to all required
deductions and withholdings (the amounts due pursuant to this clause (iii), the
“Accrued Amounts”). The amounts set forth in Section 9(a)(i)-(ii) shall be
payable if and only if Executive shall have executed on or before the 50th day
following the Date of Termination, and not subsequently revoked, a mutual
release and covenant agreement substantially in the form set forth as Exhibit
III (the “Release Agreement”). For the avoidance of doubt, in the event that
Executive is willing to execute the Release Agreement and the Company is not,
the Company shall not be required to sign the Release Agreement, but, so long as
Executive timely delivers an executed Release Agreement, the amounts set forth
in Section 9(a)(i)-(ii) shall be payable to Executive. In the event Executive
does not timely execute (or revokes) the Release Agreement, Executive shall
repay to Employer, within five days following the 60th day following the Date of
Termination, any payments previously made to Executive pursuant to Section
9(a)(i). For purposes of this Section 9, if Executive’s employment is terminated
without Cause or by Executive for Good Reason prior to a Change in Control but
proximate to, or following, Employer’s (as defined in the Plan) entry into an
agreement to enter into a transaction that would constitute a Change in Control,
and such termination (or the event giving rise to the Good Reason claim) is made
at the direction of the third-party effectuating such Change in Control, such
termination shall be deemed to have occurred during the Protected Period.
(b)    Severance Amount. For the purposes of Section 9(a), “Severance Amount”
means an amount equal to
(i)
if Executive’s employment is terminated by reason of Executive’s death or
Disability, six months of Executive’s Base Salary (determined as of the Date of
Termination);

(ii)
if, other than during the Protected Period, Executive’s employment is terminated
by Employer without Cause or by Executive with Good Reason, one multiplied by
Executive’s Base Salary (determined as of the Date of Termination); or

(iii)
if, during the Protected Period, Executive’s employment is terminated by
Employer without Cause or by Executive with Good Reason, two multiplied by
Executive’s Base Salary (determined as of the Date of Termination).

(c)    Cause or By Executive Other than for Good Reason. If Executive’s
employment is terminated by Employer for Cause or by Executive other than for
Good Reason, then Employer shall pay Executive, within five days following such
Date of Termination, in a lump sum cash payment, the Accrued Amounts (other than
annual bonuses with respect to which Executive did not satisfy the continued
service requirements of Section 6(b)).
(d)    Certain Reductions. Anything in this Agreement to the contrary
notwithstanding, in the event that the Accounting Firm (as defined below)
determines that receipt of all Payments (as defined below) would subject
Executive to the tax under Section 4999 of the Code, the Accounting Firm shall
determine whether to reduce any of the Agreement Payments (as defined below) to
Executive so that the Parachute Value (as defined below) of all Payments to
Executive, in the aggregate, equals the applicable Safe Harbor Amount (as
defined below). Agreement Payments shall be so reduced only if the Accounting
Firm determines that Executive would have a greater Net After-Tax Receipt (as
defined below) of aggregate


-4-

--------------------------------------------------------------------------------







Payments if the Agreement Payments were so reduced. If the Accounting Firm
determines that Executive would not have a greater Net After-Tax Receipt of
aggregate Payments if the Agreement Payments were so reduced, Executive shall
receive all Agreement Payments to which Executive is entitled hereunder.
(i)
If the Accounting Firm determines that the aggregate Agreement Payments to
Executive should be reduced so that the Parachute Value of all Payments to
Executive, in the aggregate, equals the applicable Safe Harbor Amount, Employer
shall promptly give Executive notice to that effect and a copy of the detailed
calculation thereof. All determinations made by the Accounting Firm under this
Section 9(d) shall be binding upon Employer and Executive and shall be made as
soon as reasonably practicable and in no event later than 15 days following the
Date of Termination. For purposes of reducing the Agreement Payments to
Executive so that the Parachute Value of all Payments to Executive, in the
aggregate, equals the applicable Safe Harbor Amount, only Agreement Payments
(and no other Payments) shall be reduced. The reduction contemplated by this
Section 9(d), if applicable, shall be made by reducing payments and benefits (to
the extent such amounts are considered Payments) under the following sections in
the following order: (i) Section 9(a)(i); (ii) Section 9(a)(ii); and (iii)
Section 9(a)(iii).

(ii)
As a result of the uncertainty in the application of Section 4999 of the Code at
the time of the initial determination by the Accounting Firm hereunder, it is
possible that amounts will have been paid or distributed by Employer to or for
the benefit of Executive pursuant to this Agreement that should not have been so
paid or distributed (each, an “Overpayment”) or that additional amounts that
will have not been paid or distributed by Employer to or for the benefit of
Executive pursuant to this Agreement could have been so paid or distributed
(each, an “Underpayment”), in each case consistent with the calculation of the
applicable Safe Harbor Amount hereunder. In the event that the Accounting Firm,
based on the assertion of a deficiency by the Internal Revenue Service against
Employer or Executive which the Accounting Firm believes has a high probability
of success, determines that an Overpayment has been made, any such Overpayment
paid or distributed by Employer to or for the benefit of Executive shall be
repaid by Executive to Employer, together with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code; provided, however,
that no such repayment shall be required if and to the extent such deemed
repayment would not either reduce the amount on which Executive is subject to
tax under Sections 1 and 4999 of the Code or generate a refund of such taxes. If
the Accounting Firm, based on controlling precedent or substantial authority,
determines that an Underpayment has occurred, any such Underpayment shall be
promptly paid by Employer to or for the benefit of Executive, together with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code.

(iii)
In connection with making determinations under this Section 9(d), the Accounting
Firm shall take into account the value of any reasonable compensation for
services to be rendered by Executive before or after the applicable transaction
giving rise to application of Section 4999 of the Code, including any
noncompetition provisions that may apply to Executive (whether set forth in this
Agreement or otherwise), and Employer shall cooperate in the valuation of any
such services, including any noncompetition provisions.

(iv)
All fees and expenses of the Accounting Firm in implementing the provisions of
this Section 9(d) shall be borne by Employer.

(v)
The following terms shall have the following meanings for purposes of this
Section 9(d).

(1)
“Accounting Firm” shall mean a nationally recognized certified public accounting
firm (which accounting firm shall in no event be the accounting firm for the
entity seeking to effectuate such change of control) or other professional
services organization that is a certified public accounting firm recognized as
an expert in determinations and calculations for purposes of Section 280G of the



-5-

--------------------------------------------------------------------------------







Code that is selected by Employer (as it exists prior to a change of control)
and reasonably acceptable to Executive for purposes of making the applicable
determinations hereunder.
(2)
“Agreement Payment” shall mean a Payment paid or payable pursuant to this
Agreement.

(3)
“Net After-Tax Receipt” shall mean the Present Value of a Payment net of all
taxes imposed on Executive with respect thereto under Sections 1 and 4999 of the
Code and under applicable state, local, and foreign laws, determined by applying
the highest marginal rate under Section 1 of the Code and under state, local,
and foreign laws that applied to Executive’s taxable income for the immediately
preceding taxable year, or such other rate as such Executive shall certify, in
Executive’s sole discretion, as likely to apply to Executive in the relevant tax
year.

(4)
“Parachute Value” of a Payment shall mean the present value as of the date of
the change in control for purposes of Section 280G of the Code of the portion of
such Payment that constitutes a “parachute payment” under Section 280G(b)(2) of
the Code, as determined by the Accounting Firm for purposes of determining
whether and to what extent the excise tax under Section 4999 of the Code will
apply to such Payment.

(5)
A “Payment” shall mean any payment, benefit or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of Executive, whether paid or payable pursuant to this Agreement or
otherwise.

(6)
“Present Value” of a Payment shall mean the economic present value of a Payment
as of the date of the change in control for purposes of Section 280G of the
Code, as determined by the Accounting Firm using the discount rate required by
Section 280G(d)(4) of the Code.

(7)
“Safe Harbor Amount” means (x) 3.0 times Executive’s “base amount,” within the
meaning of Section 280G(b)(3) of the Code, minus (y) $1.00.

10.    No Mitigation. Executive shall not be required to mitigate amounts
payable pursuant to Section 9 of this Agreement by seeking other employment or
otherwise, nor shall such payments be reduced on account of any remuneration
earned by Executive attributable to employment by another employer, by
retirement benefits, by offset against any amount claimed to be owed by
Executive to Employer or otherwise.
11.    Confidentiality, Non-Compete, and Non-Solicitation.
(a)    Non-Disclosure and Non-Use of Confidential Information. Executive shall
not disclose any Employer Confidential Information (as defined below) to any
third party (other than accountants, lawyers and other third parties engaged by
and working at the behest of Employer) without the specific written consent of
Employer and shall use Employer Confidential Information solely for the benefit
of Employer. Following the termination of Executive’s employment with Employer
(regardless of whether termination is voluntary or involuntary and with or
without cause), Executive will not, without the written consent of Employer,
use, disclose, reproduce, or distribute any Employer Confidential Information.
(b)    Definition of Employer Confidential Information. For purposes of this
Agreement, “Employer Confidential Information” shall mean all information,
regardless of its form or format, about Employer, its customers and employees
that is not readily accessible to the public and not a matter of common
knowledge in Employer’s business trade or industry and that is disclosed to or
learned by Executive as a direct or indirect consequence of or through
Executive’s employment with Employer — about Employer, its parents or
subsidiaries, including information about Employer’s technology, finances,
business methods, plans, operations, services, products and processes (whether
existing or contemplated), or any of its executives, clients, agents or
suppliers, information relating to software programs, source codes or object
codes; computer systems; computer systems analyses; testing results; flow charts
and


-6-

--------------------------------------------------------------------------------







designs; product specifications and documentation; user documentation; sales
plans; sales records; sales literature; customer lists and files; research and
development projects or plans; marketing and merchandising plans and strategies;
pricing strategies; price lists; sales or licensing terms and conditions;
consulting sources; supply and service sources; procedure or policy manuals;
legal matters; financial statements; financing methods; financial projections;
and the terms and conditions of business arrangements with its parent, clients,
suppliers, banks, or other financial institutions.
(c)    Covenant Not To Compete. In consideration of Employer’s provision of
Employer Confidential Information and the consideration payable to Executive
pursuant to Sections 9(a)-(c), Executive hereby agrees that during employment
and for a period of two years thereafter (the “Restricted Period”) (other than
on behalf of Employer or its affiliates), Executive shall not provide the same
or substantially the same services to a Competing Business (as defined below)
anywhere in the Restricted Area (as defined below), regardless of whether these
services are provided as a principal, agent, employee executive, consultant, or
volunteer; provided, however, that mere ownership of securities having no more
than one percent of the outstanding voting power of any Competing Business
listed on any national securities exchange or traded actively in the national
over-the-counter market shall not be deemed to be in violation of this Section
11(c) so long as Executive otherwise complies with the terms of this provision.
“Restricted Area” shall mean each and every current market throughout the United
States in which Employer conducts business. The term “Restricted Area” shall
also include any potential markets that Executive is directly or indirectly
involved in helping develop on behalf of Employer during the 12 months
immediately preceding Executive’s termination of employment. The term “Competing
Business” shall have the same definition as set forth in Section (d) below.
(d)    Non-Solicitation of Customers. Executive hereby agrees that, during the
Restricted Period (other than on behalf of Employer or its affiliates),
Executive shall not in any way directly or indirectly, for the purpose of
conducting or engaging in a Competing Business:
(i)
solicit any business from, or attempt to sell any products or services, or to
call upon or solicit any customer or client of Employer then-existing, or any
Past customer of Employer, or any affiliate of Employer that Executive had
direct or indirect contact while employed with Employer;

(ii)
assist, cooperate or encourage any third party to do any of the foregoing.

For purposes of this Section 11(c) and (d), the term “Past” customer or “Past”
licensee shall refer to any former customer or licensee of Employer or any
affiliate within one year of their having ceased to be a customer or licensee of
Employer or any affiliate. “Competing Business” means the business of
developing, designing, publishing, marketing, maintaining or distributing
databases and software applications which are competitive with products or
services of Employer, are generally referred to as “single family or
multi-tenant real estate management applications” and are generally used at
apartment communities by personnel engaged in the operation, screening, call
center, leasing, pricing, promotion and maintenance of apartment units.  Without
limitation of the foregoing, single family or multi-tenant real estate
management applications, data bases, software and services shall include
software used in prospecting, selling or screening potential residents,
performing property management or accounting functions, providing pricing
information or performing market research, communicating via the Internet with
applicants, residents, service providers, suppliers and advertising providers,
facilitating or providing billing, payments and cash management services, vendor
screening and vendor compliance services, providing energy management or
convergent billing services and producing, soliciting and/or assisting with the
solicitation of insurance products or services or developing, marketing or
selling a single family or multi-tenant vendor network solution.
(e)    Non-Solicitation of Licensees. Executive hereby agrees that, during the
Restricted Period (other than on behalf of Employer or its affiliates),
Executive shall not in any way directly or indirectly, for the purpose of
conducting or engaging in a Competing Business:


-7-

--------------------------------------------------------------------------------







(i)
solicit any business from, or attempt to sell any products or services, or to
call upon or solicit any licensee of Employer then-existing, or any Past
licensee of Employer, or any affiliate of Employer that Executive had direct or
indirect contact while employed with Employer;

(ii)
assist, cooperate or encourage any third party to do any of the foregoing.

For purposes of this Section 11(e), the term “Past” customer or “Past” licensee
shall refer to any former customer or licensee of Employer within one year of
their having ceased to be a customer or licensee of Employer.
(f)    Non-Interference with Employees. Executive hereby agrees, during the
Restricted Period, not to, directly or indirectly, solicit or induce any of
Employer’s or any affiliate of Employer’s then-existing employees,
representatives, consultants or agents to give up employment with or
representation of Employer or any affiliate. If Employer terminates the
employment or services of any such individual, Executive may thereafter hire
such individual.
(g)    Non-Interference with Business Relationships. Executive hereby agrees,
during the Restricted Period, that Executive shall not, directly or indirectly,
for the purpose of conducting or engaging in a Competing Business, utilize
Employer Confidential Information to interfere with, impair, or adversely affect
any contractual relationships or business relationships between Employer and any
of the technology or distribution companies with whom Employer or any affiliate
has strategic relationships.
(h)    Non-Disparagement. Executive hereby agrees that during the Employment
Period and at all times thereafter, Executive shall not disparage either orally
or in writing Employer or any affiliate, their products or services, or their
officers, directors, or employees. Employer hereby agrees that during the
Employment Period and at all times thereafter it shall instruct its directors
and officers not to disparage Executive orally or in writing. This Section 11(h)
shall not be violated by truthful statements in response to legal process,
testifying in any legal or administrative proceeding, or responding to inquiries
or requests for information by any regulator or auditor.
(i)    Injunctive Relief. Executive recognizes and agrees that the injury
Employer will suffer in the event of a breach of this Section 11 may cause
Employer irreparable injury that cannot adequately be compensated by monetary
damages alone. Therefore, in the event of a breach of this Section 11 by
Executive, or any attempted or threatened breach, Executive agrees that
Employer, without limiting any legal or equitable remedies available to it, may
be entitled to equitable relief by preliminary and permanent injunction or
otherwise, without the necessity of posting any bond or undertaking, against
Executive and/or the business enterprise with which Executive may have become
associated, from any court of competent jurisdiction.
12.    Reasonableness of Restrictions. Executive understands and acknowledges
that Employer would not have entered into the Employment Agreement, unless and
until it had secured from Executive assurance that Executive would become and
remain, until the Date of Termination, as an executive of Employer in accordance
with the terms and conditions hereof including the specific restriction on
disclosure of confidential information in accordance with the terms of Section
11 hereof. Executive expressly acknowledges and agrees that the covenants and
restrictive agreements contained in this Agreement are reasonable as to scope,
location, and duration and that observation thereof will not cause Executive
undue hardship or unreasonably interfere with Executive’s ability to earn a
livelihood and practice Executive’s present skills and trades. Executive has
consulted with legal counsel of Executive’s own selection regarding the meaning
of such covenants and restrictions, which have been explained to Executive’s
satisfaction.
13.    Successors Binding Agreement.
(a)    Employer’s Successors. Employer shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of its businesses and/or assets (“Transaction”) to assume and
agree to perform this Agreement in the same manner and to the same extent that
Employer would be required to perform it if no such succession had taken place.
Employer may honor the obligation set forth in the preceding sentence through
execution in the course of consummating the Transaction of either a specific
assignment and assumption agreement relating to the obligations set


-8-

--------------------------------------------------------------------------------







forth herein, or a general assignment and assumption agreement. Failure of
Employer to obtain such assumption and agreement prior to the effectiveness of
any such succession shall be a material breach of a material provision of this
Agreement. As used in this Agreement, the “Employer” shall mean Employer as
hereinbefore defined and any successor to the business and/or assets as
aforesaid which executes and delivers the agreement provided for in this Section
13 or which otherwise becomes bound by all the terms and provisions of this
Agreement by operation of law.
(b)    Executive’s Successors. This Agreement shall not be assignable by
Executive. This Agreement and all rights of Executive hereunder shall inure to
the benefit of and be enforceable by Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If Executive should die while any amounts would still be
payable to Executive hereunder if Executive had continued to live, all such
amounts unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to Executive’s devisee, legatee, or other designee or,
if there be no such designee, to Executive’s estate.
14.    Indemnification. To the fullest extent permitted by law, Employer shall
indemnify Executive (including the advancement of legal, accounting and other
expert expenses) for any judgments, fines, amounts paid in settlement and
reasonable expenses, including attorneys’ fees, incurred by Executive in
connection with the defense of any lawsuit or other claim to which Executive is
made a party by reason of performing Executive’s responsibilities as an officer
or executive of Employer or any of its subsidiaries; except that, Employer shall
have no such duty of indemnification with regard to claims or suits brought, for
any reason, against Executive by any former employer of Executive.
15.    Notice. For the purposes of this Agreement, notices, demands and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given either (a) when delivered to a national
overnight delivery service or (unless otherwise specified) mailed by United
States certified or registered mail, return receipt requested, postage prepaid,
addressed (i) in the case of notice to Employer, as set forth in the Preamble of
this Agreement, attention of Employer’s Chief Executive Officer and Employer’s
Chief Legal Officer and (ii) in the case of notice to Executive, to the address
then current in Employer’s records, or to such other address as any party may
have furnished to the other in writing in accordance herewith, except that
notices of change of address shall be effective only upon receipt, or (b) by
e-mail to Employer e-mail address of (i) in the case of notice to Employer,
Employer’s Chief Executive Officer and Employer’s Chief Legal Officer and (ii)
in the case of notice to Executive, Executive. No notices may be given via
facsimile transmission.
16.    Severability. Should any term, condition, provision or part of this
Agreement be found to be unlawful, invalid, illegal or unenforceable, that
portion shall be deemed null and void and severed from the Agreement for all
purposes, but such illegality, or invalidity or unenforceability shall not
affect the legality, validity or enforceability of the remaining parts of this
Agreement, and the remainder of the Agreement shall remain in full force and
effect, unless such would be manifestly inequitable or would serve to deprived
either party of a material part of what it bargained for in entering in this
Agreement.
17.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
18.    Withholding. Notwithstanding any other provision of this Agreement,
Employer may withhold from amounts payable under this Agreement all federal,
state, local and foreign taxes that are required to be withheld by applicable
laws or regulations.
19.    Confidential Information and Invention Assignment. Executive shall
execute and deliver a Confidential Information, Invention Assignment and
Arbitration Agreement in the form attached as Exhibit IV hereto.
20.    Outside Fees. Executive agrees and covenants not to solicit or receive,
in connection with Executive’s employment with Employer, any income or other
compensation from any third party doing business with Employer, including,
without limitation, any supplier, client, customer, or executive of Employer.
21.    Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by Executive and an authorized officer of Employer. No waiver by any
party hereto at any time of any breach by the other parties hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
any such other party shall be deemed a waiver of


-9-

--------------------------------------------------------------------------------







similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. Any termination of Executive’s employment or of this Agreement
shall have no effect on any continuing obligations arising under this Agreement,
including without limitation, the right of Executive to receive payments
pursuant to Section 9 hereof and the obligations of Executive described in
Section 11 hereof.
22.    Applicable Law, Venue, Jurisdiction and Arbitration. This Agreement shall
be governed, construed, and enforced in accordance with the laws of the State of
Texas, or U.S. federal law when applicable and supreme (without regard to the
principles of conflicts of law). Any action or proceeding concerning, related
to, regarding, or commenced in connection with the Agreement must be brought in
a state or federal court located in Dallas, Texas, and the parties to the
Agreement hereby irrevocably submit to the personal jurisdiction of such courts
and waive any objection they may now or hereafter have as to the venue of any
such action or proceeding brought in any such court, or that any such court is
an inconvenient forum.
(a)    Arbitration Option. Either party shall also have the option to submit any
disputes between Executive (and Executive’s attorneys, successors, and assigns)
and Employer (and its Affiliates, shareholders, directors, officers, employees,
agents, successors, attorneys, and assigns) relating in any manner whatsoever to
Executive’s employment or termination thereof by either party, including,
without limitation, all disputes arising under this Agreement (“Arbitrable
Claims”), to binding arbitration in Denton County, Texas, pursuant to the rules
of the American Arbitration Association and the arbitration rules set forth in
Texas Code of Civil Procedure (the “Rules”). The arbitrator shall administer and
conduct any arbitration in accordance with Texas law, including the Texas Code
of Civil Procedure, or U.S. federal law when applicable and supreme. To the
extent that the AAA Employment Rules conflict with Texas or U.S. federal law,
Texas or U.S. federal law shall take precedence. All persons and entities
specified in this Section (other than Employer and Executive) shall be
considered third-party beneficiaries of the rights and obligations created by
this Section on Arbitration. The decision of the Arbitrator shall be final and
binding on the parties and judgment upon the award may be entered in any of the
aforementioned courts having jurisdiction over this Agreement.
(b)    Arbitrable Claims. Arbitrable Claims shall include, but are not limited
to, contract (express or implied) and tort claims of all kinds, as well as all
claims based on any federal, state, or local law, statute, or regulation,
excepting only claims under applicable workers’ compensation law and
unemployment insurance claims. By way of example and not in limitation of the
foregoing, Arbitrable Claims shall include (to the fullest extent permitted by
law) any claims arising under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, as well
as any claims asserting wrongful termination, harassment, breach of contract,
breach of the covenant of good faith and fair dealing, negligent or intentional
infliction of emotional distress, negligent or intentional misrepresentation,
negligent or intentional interference with contract or prospective economic
advantage, defamation, invasion of privacy, and claims related to disability.
The parties shall be eligible to recover in arbitration any and all types of
relief that would otherwise be available to them if they brought their claims in
a judicial forum. Executive understands that this Agreement does not prohibit
Executive from pursuing an administrative claim with a local, state, or federal
administrative body or government agency that is authorized to enforce or
administer laws related to employment, including, but not limited to, the
Department of Fair Employment and Housing, the Equal Employment Opportunity
Commission, the National Labor Relations Board, or the Workers’ Compensation
Appeals Board. This Agreement does, however, preclude Executive from pursuing
court action regarding any such claim, except as permitted by law.
(c)    Procedure.
(i)
Initiation. Arbitration of Arbitrable Claims shall be in accordance with the
Employment Rules and Mediation Procedures of the American Arbitration
Association as amended (“AAA Employment Rules”), as augmented in this Agreement.
Arbitration shall be initiated as provided by the AAA Employment Rules, although
the written notice to the other party initiating arbitration shall also include
a statement of the claim(s) asserted and the facts upon which the claim(s) are
based. Either party may bring an action in court to compel arbitration under
this Agreement and to enforce an arbitration award.



-10-

--------------------------------------------------------------------------------







(ii)
Binding Arbitration. Arbitration shall be final and binding upon the parties and
shall be the exclusive forum for all Arbitrable Claims, except for any appeals
or enforcement of an arbitration award. Should one party select arbitration
pursuant to this Agreement, then no other party shall initiate or prosecute any
lawsuit or administrative action on overlapping issues of law or fact, unless
the rights or obligations of third parties not subject to being determined in
such arbitration are affected or must be determined in order for there to be a
complete determination of the controversy, in which event the arbitration may be
stayed or dismissed pending determination of the parties’ rights in a different
forum where appropriate third parties are joined.

(iii)
Venue. All arbitration hearings under this Agreement shall be conducted in
Dallas County, Texas.

(iv)
Arbitrator’s Decision Must Be In Writing. The decision of the arbitrator shall
be in writing and shall include a statement of the essential conclusions and
findings upon which the decision is based.

(d)    Waiver of Jury Trial. THE PARTIES HEREBY WAIVE ANY RIGHTS THEY MAY HAVE
TO TRIAL BY JURY IN REGARD TO ARBITRABLE CLAIMS, INCLUDING WITHOUT LIMITATION
ANY RIGHT TO TRIAL BY JURY AS TO THE MAKING, EXISTENCE, VALIDITY, OR
ENFORCEABILITY OF THE AGREEMENT TO ARBITRATE.
(e)    Arbitrator Selection and Authority. All disputes involving Arbitrable
Claims shall be decided by a single arbitrator. The arbitrator shall be selected
by mutual agreement of the parties within 30 days of the effective date of the
notice initiating the arbitration. If the parties cannot agree on an arbitrator,
then the complaining party shall notify the AAA and request selection of an
arbitrator in accordance with the AAA Employment Rules. The arbitrator shall
have only such authority to award equitable relief, damages, costs, and fees as
a court would have for the particular claim(s) asserted. The arbitrator shall
have exclusive authority to resolve all Arbitrable Claims, including, but not
limited to, whether any particular claim is arbitrable and whether all or any
part of this Agreement is void or unenforceable.
(f)    Arbitration Fees. Employer shall pay the expenses and fees of the
arbitrator, together with other expenses of the arbitration incurred or approved
by the neutral arbitrator, but excluding an initial filing fee of $100 (payable
to AAA), and counsel fees or witness fees or other expenses incurred by a party
for Executive’s own benefit. If the allocation of responsibility for payment of
the arbitrator’s fees would render the obligation to arbitrate unenforceable,
the parties authorize the arbitrator to modify the allocation as necessary to
preserve enforceability.
(g)    Confidentiality. All proceedings and all documents prepared in connection
with any Arbitrable Claim shall be confidential and, unless otherwise required
by law, the subject matter thereof shall not be disclosed to any person other
than the parties to the proceedings, their counsel, witnesses and experts, tax
and financial advisors and immediate family members of Executive, the
arbitrator, and, if involved, the court and court staff. All documents filed
with the arbitrator or with a court shall be filed under seal. The parties shall
stipulate to all arbitration and court orders necessary to effectuate fully the
provisions of this subsection concerning confidentiality.
(h)    Continuing Obligations. The rights and obligations of Executive and
Employer set forth in this Section on Arbitration shall survive the termination
of Executive’s employment and the expiration of this Agreement.
23.    Section 409A.
(a)    Notwithstanding anything to the contrary in this Agreement, if Executive
is a “specified employee” within the meaning of Section 409A of the Code and the
final regulations and any guidance promulgated thereunder (“Section 409A”) at
the time of Executive’s termination (other than due to death), and the severance
payable to Executive, if any, pursuant to this Agreement, when considered
together with any other severance payments or separation benefits which may be
considered deferred compensation under Section 409A (together, the “Deferred
Compensation Separation Benefits”) will not and could not under any
circumstances, regardless of when such termination occurs, be paid in full by
March 15 of the


-11-

--------------------------------------------------------------------------------







year following Executive’s termination, then only that portion of the Deferred
Compensation Separation Benefits which do not exceed the Section 409A Limit (as
defined below) may be made within the first six months following Executive’s
termination of employment in accordance with the payment schedule applicable to
each payment or benefit (and such portion shall be payable within such period
only to the extent permissible without resulting in tax under Section 409A). For
these purposes, each severance payment is hereby designated as a separate
payment and will not collectively be treated as a single payment. Any portion of
the Deferred Compensation Separation Benefits that cannot be paid during such
six-month period due to Section 409A shall accrue and, to the extent such
portion of the Deferred Compensation Separation Benefits would otherwise have
been payable within such six-month period, will become payable on the first
payroll date that occurs on or after the date six months and one day following
the date of Executive’s termination. All subsequent Deferred Compensation
Separation Benefits, if any, will be payable in accordance with the payment
schedule applicable to each payment or benefit. Notwithstanding anything herein
to the contrary, if Executive dies following Executive’s termination but prior
to the six-month anniversary of Executive’s termination, then any payments
delayed in accordance with this paragraph will be payable in a lump sum as soon
as administratively practicable after the date of Executive’s death and all
other Deferred Compensation Separation Benefits will be payable in accordance
with the payment schedule applicable to each payment or benefit.
(b)    The foregoing provision is intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. Employer and Executive
agree to work together in good faith to consider amendments to this Agreement
and to take such reasonable actions which are necessary, appropriate or
desirable to avoid imposition of any additional tax or income recognition prior
to actual payment to Executive under Section 409A.
(c)    For purposes of this Agreement, “Section 409A Limit” will mean the lesser
of two times: (A) Executive’s annualized compensation based upon the annual rate
of pay paid to Executive during Employer’s taxable year preceding Employer’s
taxable year of Executive’s termination of employment as determined under
Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service
guidance issued with respect thereto; or (B) the maximum amount that may be
taken into account under a qualified plan pursuant to Section 401(a)(17) of the
Code for the year in which Executive’s employment is terminated.
24.    Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, letters of intent, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by an
officer, executive or representative of any party hereto; and any prior
agreement of the parties hereto in respect to the subject matter contained
herein, including the Prior Agreement. Executive acknowledges and agrees that no
officer, executive or representative of Employer is authorized to offer any term
or condition of employment which is in addition to or different than those set
forth in this Agreement.
[Signature Page Follows]






-12-

--------------------------------------------------------------------------------


EXECUTION COPY






IN WITNESS WHEREOF, the parties, intending to be legally bound, have executed
this Agreement as of the Effective Date.
REALPAGE, INC.
By:
/s/ Stephen T. Winn
Name:
Stephen T. Winn
Title:
Chief Executive Officer



EXECUTIVE:

 
/s/ Ashley Chaffin Glover
 
Ashley Chaffin Glover
 
 







[Signature Page – Ashley Chaffin Glover Agreement]





--------------------------------------------------------------------------------

EXECUTION COPY








EXHIBIT III
FORM OF GENERAL RELEASE AND SEPARATION AGREEMENT


This General Release and Separation Agreement (“Agreement”) is made and entered
into by and between [NAME], a resident of [STATE] (“Employee”), and RealPage,
Inc., a Delaware corporation (“Company”), in full and final settlement of any
and all claims that Employee may have against Company and any and all claims
that Company may have against Employee. This Agreement shall become effective on
the eighth day after Employee signs and delivers this Agreement to Company (the
“Effective Date”), provided that Employee does not revoke this Agreement prior
to such date pursuant to Paragraph 3(f)(iv) below and provided further that
Employee signs this Agreement on or before the fiftieth day following the
Termination Date (as defined below).
1.    Termination as Executive of RealPage, Inc. Employee acknowledges and
agrees that Employee’s employment with Company in any capacity terminated
effective [DATE] (the “Termination Date”). Regardless of whether Employee
executes this Agreement, (a) Company will pay Employee, on or before the
Termination Date, the Accrued Amounts (as defined in the Employment Agreement,
dated as of July __, 2016, by and among Company and Employee (the “Employment
Agreement”)) and (b) nothing contained herein shall be deemed to affect
Employee’s right to vested benefits (if any) under Company’s 401(k) plan or with
respect to health benefit continuation in accordance with the federal law known
as COBRA.
2.    Consideration for Agreement from Company. In return for this Agreement,
and in full and final settlement, compromise, and release of any and all claims
that Employee has or may have against the Released Parties (as defined below in
Paragraph 3), including Company (as described in Paragraph 3 below), and
provided that Employee complies with the obligations under this Agreement,
Employer shall pay and provide Employee the payments and benefits described in
Sections 9(a)(i)-(ii) of the Employment Agreement.
3.    General Release.
(a)    Except as expressly set forth in this Agreement, Employee, on behalf of
Employee and Employee’s spouse, heirs, descendants, administrators,
representatives and assigns, hereby releases, forever discharges and covenants
not to sue, Company, its past, present and future parents, subsidiaries,
divisions, affiliates, and each of its and their respective predecessors,
successors and assigns, and each of their past, present and future employees,
officers, directors, agents, insurers, members, partners, joint venturers,
employee welfare benefit plans, employee pension benefit plans and deferred
compensation plans, and their trustees, administrators and other fiduciaries,
and all persons acting by, through, under or in concert with them, or any of
them (the “Released Parties”), of, from, and with respect to any action, cause
of action, in law or in equity, suit, debt, lien, contract, agreement,
obligation, promise, liability, claim, demand, damage, loss, cost or expense, of
any nature whatsoever, known or unknown, suspected or unsuspected, or fixed or
contingent (hereinafter called “Claims”), which Employee now has or may
hereafter have against the Released Parties, or any of them, by reason of any
act, omission, matter, cause or thing whatsoever occurring from the beginning of
time through the date Employee signs this Agreement. Employee understands that
this release includes, without limitation:
•Claims arising out of or by virtue of or in connection with Employee’s
employment with Company or any of the Released Parties, the terms and conditions
of that employment, or the termination of that employment. This release includes
(but is not limited to) Claims for breach of contract and common law Claims for
wrongful discharge; assault and battery; negligence; negligent hiring, retention
and/or supervision; intentional or negligent invasion of privacy; defamation;
intentional or negligent infliction of emotional distress; violations of public
policy; or any other law grounded in tort, contract or common law. With the
exception of any Claims covered by Paragraph 3(b) of this Agreement, this
release further includes (but is not limited to) statutory Claims for failure to
pay wages and/or overtime, unlawful harassment, and unlawful retaliation, Claims
arising under federal, state or local laws, statutes or orders or regulations
that relate to the employment relationships and/or prohibiting employment
discrimination or any other federal, state or local law, including, but not
limited to, Claims under the following statutes:
•Title VII of the Civil Rights Act of 1964, as amended in 1991;





--------------------------------------------------------------------------------

EXECUTION COPY






•Section 1981 of the Civil Rights Act of 1866, as amended;
•42 U.S.C. Sections 1981 - 1988;
•The Age Discrimination in Employment Act;
•The Employee Income Retirement Security Act;
•The Fair Labor Standards Act;
•The Americans With Disabilities Act;
•The Family and Medical Leave Act;
•The National Labor Relations Act;
•The Fair Credit Reporting Act;
•The Immigration Reform Control Act;
•The Occupational Safety & Health Act;
•The Equal Pay Act;
•The Uniformed Services Employment and Reemployment Rights Act;
•The Worker Adjustment and Retraining Notification Act;
•The Employee Polygraph Protection Act;
•The Texas Labor Code;
•Any state or federal consumer protection and/or trade practices act; and
•Any state or federal workers’ compensation or disability, to the maximum extent
permitted by law.
(b)    Exceptions to Release by Employee: Excluded from this Agreement are (i)
Claims with respect to the breach of any covenant to be performed by Company
after the date of this Agreement and (ii) any Claims that cannot be waived by
law, including, but not limited to, the right to file a charge with or
participate in an investigation conducted by the Texas Workforce Commission or
the Equal Employment Opportunity Commission (the “EEOC”). Employee is waiving,
however, Employee’s right to any monetary recovery or relief should the Texas
Workforce Commission or EEOC or any other agency pursue any Claims on Employee’s
behalf.
(c)    Employee represents and warrants that Employee has not assigned or
transferred to any third party any interest in any Claim which Employee may have
against the Released Parties, or any of them, and Employee agrees to indemnify
and hold the Released Parties, and each of them, harmless from any liability,
claims, demands, damages, costs, expenses and attorneys’ fees incurred by them,
or any of them, as a result of any such assignment or transfer.
(d)    Employee represents and warrants that Employee has not asserted, filed or
otherwise taken actions to initiate any Claim in any federal, state or local
court, administrative agency, arbitral forum, or any other forum.
(e)    If any Claim is not subject to release, to the extent permitted by law,
Employee waives any right or ability to be a class or collective action
representative or to otherwise participate in any putative or certified class,
collective or multi-party action or proceeding based on such a Claim in which
Company or any of the Releasees identified in this Agreement is a party.
(f)    Waiver Of Age Discrimination Claims: Employee expressly acknowledges and
agrees that, by entering into this Agreement, Employee is waiving any and all
rights or Claims that Employee may have arising under the Age Discrimination in
Employment Act, as amended (the “ADEA”), which have arisen on or before the date
of execution of this Agreement. Employee further expressly acknowledges and
agrees that:





--------------------------------------------------------------------------------

EXECUTION COPY






(i)    In return for this Agreement, Employee will receive compensation beyond
that which Employee was already entitled to receive before entering into this
Agreement;
(ii)    Employee is hereby advised in writing by this Agreement to consult with
an attorney before signing this Agreement and Employee fully understands the
significance of all the terms and conditions of this Agreement and has discussed
them with Employee’s attorney (or Employee has had a reasonable opportunity to
discuss the terms and conditions of this Agreement with an attorney, if desired)
prior to signing this Agreement;
(iii)    Employee is hereby informed that Employee has 21 days within which to
consider this Agreement and that if Employee signs it prior to the end of such
21-day period, Employee will have done so voluntarily and with full knowledge
that Employee is waiving the right to have 21 days to consider this Agreement;
(iv)    Employee is hereby advised that Employee has seven (7) days following
the date of execution of this Agreement in which to revoke in writing the
release of rights or Claims Employee may have arising under the ADEA. Any
revocation must be in writing and must be received by Company’s Chief Executive
Officer during the seven-day revocation period. In the event that Employee
exercises Employee’s right of revocation, all other releases and obligations
under this Agreement shall not be valid or enforceable;
(v)    Nothing in this Agreement prevents or precludes Employee from challenging
or seeking a determination in good faith of the validity of this waiver under
the ADEA, nor does it impose any condition precedent, penalties or costs from
doing so, unless specifically authorized by federal law;
(vi)    Employee has carefully read this Agreement, acknowledges that Employee
has not relied on any representation or statement, written or oral, not set
forth in this Agreement or the Employment Agreement; and
(vii)    Employee represents and warrants that Employee is signing this release
knowingly and voluntarily.
4.    Company Release.
(a)    In consideration of the Employee’s execution and non-revocation of this
Agreement, and for other good and valuable consideration, receipt of which is
hereby acknowledged, Company, on behalf of itself and each of its subsidiaries,
hereby releases, forever discharges and covenants not to sue Employee with
respect to and from any Claim which Company or its applicable subsidiary now has
or may hereafter have against Employee by reason of any act, omission, matter,
cause or thing whatsoever occurring from the beginning of time through the date
Employee signs this Agreement; provided, however, that this release excludes (i)
any Claims that cannot be waived by law, (ii) Claims with respect to the breach
of any covenant to be performed by Employee after the date of this Agreement and
(iii) Claims based upon Employee’s willful misconduct.
(b)     Company represents and warrants that Company has not assigned or
transferred to any third party any interest in any Claim which Company may have
against Employee, and Company agrees to indemnify and hold Employee harmless
from any liability, claims, demands, damages, costs, expenses and attorneys’
fees incurred by Employee as a result of any such assignment or transfer.
(c)    Company represents and warrants that Company has not asserted, filed or
otherwise taken actions to initiate any Claim against Employee in any federal,
state or local court, administrative agency, arbitral forum, or any other forum.
5.    Continuing Obligations Contained in Other Documents and Return of Company
Property. Employee agrees and acknowledges that Employee has complied, and will
continue to comply, with the obligations under this Agreement and the Employment
Agreement (including, without limitation, the restrictive covenants set forth in
Section 11 of the Employment Agreement). Company agrees and acknowledges that
Company has complied, and will continue to comply, with the obligations under
this Agreement and the Employment Agreement (including, without limitation, the
non-





--------------------------------------------------------------------------------

EXECUTION COPY






disparagement covenant set forth in Section 11(h) of the Employment Agreement).
In addition, Employee shall return to Company all Company property in Employee’s
possession, custody or control on or before the Termination Date.
6.    Waiver of Breach. A waiver by Employee or Company of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by either party.
7.    No Admission of Liability. Employee and Company understand and acknowledge
that this Agreement constitutes a compromise and settlement of any and all
potential disputed Claims that Employee may have against Company and the
Released Parties and that Company may have against Employee. Neither this
Agreement nor any action taken by Employee or Company (or any of its parent,
subsidiary or affiliated entities), either previously or in connection with this
Agreement, shall be deemed or construed to be: (a) an admission of the truth or
falsity of any potential Claims; (b) an acknowledgment or admission by Company
of any fault or liability whatsoever to Employee or to any third party; or
(b) an acknowledgment or admission by Employee of any fault or liability
whatsoever to Company or to any third party. Neither this Agreement nor anything
in this Agreement shall be construed to be, or shall be admissible in any
proceeding as, evidence of liability or wrongdoing by Employee, Company or any
other Released Party.
8.    Miscellaneous. Sections 13 (“Successors, Binding Agreement”), 15
(“Notice”), 16 (“Severability”), 17 (“Counterparts”), 21 (“Miscellaneous”), 22
(“Applicable Law, Venue, Jurisdiction and Arbitration”), 23 (“Section 409A”),
and 24 (“Entire Agreement”) of the Employment Agreement shall apply to this
Agreement.


[Signature Page to Follow]





--------------------------------------------------------------------------------

EXECUTION COPY






IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the dates
indicated on the following page.


RealPage, Inc.
By:
 
Name:
 
Title:
 
 
 
Date:
 
 
 
 
 



EMPLOYEE:
By:
 
Name:
 
Title:
 
 
 
Date:
 
 
 
Address:
 










--------------------------------------------------------------------------------


EXECUTION COPY






ACKNOWLEDGMENT AND WAIVER


I, [NAME], hereby acknowledge that I was given 21 days to consider the foregoing
Agreement and voluntarily chose to sign this Agreement prior to the expiration
of the 21-day period.


I declare under penalty of perjury under the laws of the State of Texas that the
foregoing is true and correct.


EXECUTED this ___ day of ____________ 201_, at ________County, _____________.


 
Name:











    







--------------------------------------------------------------------------------

EXECUTION COPY








EXHIBIT IV
REALPAGE, INC.
FORM OF CONFIDENTIAL INFORMATION,
INVENTION ASSIGNMENT, AND ARBITRATION AGREEMENT


As a condition of my employment with RealPage, Inc., or its subsidiaries,
affiliates, successors or assigns (together the “Company”), and in consideration
of my employment with the Company and my receipt of the compensation now and
hereafter paid to me by the Company, and other good and valuable consideration
herein, the undersigned agrees to the following provisions of this Confidential
Information, Invention Assignment, and Arbitration Agreement (this “Agreement”):
I.
Confidential Information.

A.    Company Information. I agree and acknowledge that as an Employee of the
Company, I will be given access to Confidential Information that the Company has
collected, developed, and/or discovered over time, and at great expense. I agree
that during and for all times after my employment with the Company terminates,
regardless of the reason for termination, I will hold in the strictest
confidence, and will not use (except for the benefit of the Company during my
employment) or disclose to any person, firm, or corporation (without written
authorization of the President or the Board of Directors of the Company) any
Company Confidential Information. I understand that my unauthorized use or
disclosure of Company Confidential Information during my employment may lead to
disciplinary action, up to and including immediate termination and legal action
by the Company. I understand that “Company Confidential Information” means any
non-public information that is not readily and easily available to the public or
a matter of common knowledge to those in the Company’s business, trade, or
industry that relates to the actual or anticipated business, research or
development of the Company, or to the Company’s technical data, trade secrets,
or know-how, including, but not limited to, research, product plans, or other
information regarding the Company’s products or services and markets therefor
customer lists and customers (including, but not limited to, customers of the
Company on which I called or with which I may become acquainted during the term
of my employment), software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, finances, and other business information; provided, however, Company
Confidential Information does not include any of the foregoing items to the
extent the same have become publicly known and made generally available through
no wrongful act of mine. I understand that nothing in this Agreement is intended
to limit employees’ rights to discuss the terms, wages, and working conditions
of their employment, as protected by applicable law.
B.    Former Employer Information. I agree that during my employment with the
Company, I will not improperly use, disclose, or induce the Company to use any
proprietary information or trade secrets of any former or concurrent employer or
other person or entity. I further agree that I will not bring onto the premises
of the Company or transfer onto the Company’s technology systems any unpublished
document, proprietary information, or trade secrets belonging to any such
employer, person, or entity unless consented to in writing by both the Company
and such employer, person, or entity.
C.    Third Party Information. I recognize that the Company may have received
and in the future may receive from third parties associated with the Company,
e.g., the Company’s customers, suppliers, licensors, licensees, partners, or
collaborators (“Associated Third Parties”), their confidential or proprietary
information (“Associated Third Party Confidential Information”). By way of
example, Associated Third Party Confidential Information may include the habits
or practices of Associated Third Parties, the technology of Associated Third
Parties, requirements of Associated Third Parties, and information related to
the business conducted between the Company and such Associated Third Parties. I
agree at all times during my employment with the Company and thereafter to hold
in the strictest confidence, and not to use or to disclose to any person, firm,
or corporation, any Associated Third Party Confidential Information, except as
necessary in carrying out my work for the Company consistent with the Company’s
agreement with such Associated Third Parties. I further agree to comply with any
and all Company policies and guidelines that may be adopted from time to time
regarding Associated Third Parties


    







--------------------------------------------------------------------------------

EXECUTION COPY






and Associated Third Party Confidential Information. I understand that my
unauthorized use or disclosure of Associated Third Party Confidential
Information or violation of any Company policies during my employment will lead
to disciplinary action, up to and including immediate termination and legal
action by the Company.
II.    Inventions.
A.    Inventions Retained and Licensed. I have attached hereto as Exhibit A, a
list describing all inventions, discoveries, original works of authorship,
developments, improvements, and trade secrets that were conceived in whole or in
part by me prior to my employment with the Company and to which I have any
right, title, or interest, and which relate to the Company’s proposed business,
products, or research and development (“Prior Inventions”); or, if no such list
is attached, I represent and warrant that there are no such Prior Inventions.
Furthermore, I represent and warrant that if any Prior Inventions are included
on Exhibit A, they will not materially affect my ability to perform all
obligations under this Agreement. If, in the course of my employment with the
Company, I incorporate into or use in connection with any product, process,
service, technology, or other work by or on behalf of the Company any Prior
Invention, I hereby grant to the Company a non-exclusive, royalty-free, fully
paid-up, irrevocable, perpetual, worldwide license, with the right to grant and
authorize sublicenses, to make, have made, modify, use, import, offer for sale,
and sell such Prior Invention as part of or in connection with such product,
process, service, technology, or other work, and to practice any method related
thereto.
B.    Assignment of Inventions. I agree that I will promptly make full written
disclosure to the Company, will hold in trust for the sole right and benefit of
the Company, and hereby assign to the Company, or its designee, all my right,
title, and interest in and to any and all inventions, original works of
authorship, developments, concepts, improvements, designs, discoveries, ideas,
trademarks, or trade secrets, whether or not patentable or registrable under
patent, copyright, or similar laws, which I may solely or jointly conceive or
develop or reduce to practice, or cause to be conceived or developed or reduced
to practice, during the period of time I am in the employ of the Company
(including during my off-duty hours), or with the use of Company’s equipment,
supplies, facilities, or Company Confidential Information, except as provided in
Section  II.E below (collectively referred to as “Inventions”). I further
acknowledge that all original works of authorship that are made by me (solely or
jointly with others) within the scope of and during the period of my employment
with the Company and that are protectable by copyright are “works made for
hire,” as that term is defined in the United States Copyright Act. I understand
and agree that the decision whether or not to commercialize or market any
Inventions is within the Company’s sole discretion and for the Company’s sole
benefit, and that no royalty or other consideration will be due to me as a
result of the Company’s efforts to commercialize or market any such Inventions.
C.    Maintenance of Records. I agree to keep and maintain adequate, current,
accurate, and authentic written records of all Inventions made by me (solely or
jointly with others) during the term of my employment with the Company. The
records will be in the form of notes, sketches, drawings, electronic files,
reports, or any other format that may be specified by the Company. The records
are and will be available to and remain the sole property of the Company at all
times.
D.    Patent and Copyright Registrations. I agree to assist the Company, or its
designee, at the Company’s expense, in every proper way to secure the Company’s
rights in the Inventions and any rights relating thereto in any and all
countries, including the disclosure to the Company of all pertinent information
and data with respect thereto, the execution of all applications,
specifications, oaths, assignments, and all other instruments that the Company
shall deem proper or necessary in order to apply for, register, obtain,
maintain, defend, and enforce such rights, and in order to assign and convey to
the Company, its successors, assigns, and nominees the sole and exclusive
rights, title, and interest in and to such Inventions and any rights relating
thereto, and testifying in a suit or other proceeding relating to such
Inventions and any rights relating thereto. I further agree that my obligation
to execute or cause to be executed, when it is in my power to do so, any such
instrument or papers shall continue after the termination of this Agreement. If
the Company is unable because of my mental or physical incapacity or for any
other reason to secure my signature with respect to any Inventions, including,
without limitation, to apply for or to pursue any application for any United
States or foreign patents or copyright registrations covering such Inventions,
then I hereby irrevocably designate and appoint the Company and its duly
authorized officers and agents as my agent and attorney in fact, to act for and
in my behalf and stead, to execute and file any papers and oaths, and to do all
other lawfully permitted acts with respect to such Inventions with the same
legal force and effect as if executed by me.


    







--------------------------------------------------------------------------------

EXECUTION COPY






III.    Conflicting Employment.
A.    Current Obligations. I agree that during the term of my employment with
the Company, I will not engage in or undertake any other employment, occupation,
consulting relationship, or commitment that is directly related to the business
in which the Company is now involved or becomes involved or has plans to become
involved, nor will I engage in any other activities that conflict with my
obligations to the Company.
B.    Prior Relationships. Without limiting Section III.A, I represent that I
have no other agreements, relationships, or commitments to any other person or
entity that conflict with my obligations to the Company under this Agreement or
my ability to become employed and perform the services for which I am being
hired by the Company. I further agree that if I have signed a confidentiality
agreement or similar type of agreement with any former employer or other entity,
I will comply with the terms of any such agreement to the extent that its terms
are lawful under applicable law. I represent and warrant that after undertaking
a careful search (including searches of my computers, cell phones, electronic
devices, and documents), I have returned all property and confidential
information belonging to all prior employers. Moreover, I agree to fully
indemnify the Company, its directors, officers, agents, employees, investors,
shareholders, administrators, affiliates, divisions, subsidiaries, predecessor
and successor corporations, and assigns for all verdicts, judgments,
settlements, and other losses incurred by any of them resulting from my breach
of my obligations under any agreement to which I am a party or obligation to
which I am bound, as well as any reasonable attorneys’ fees and costs if the
plaintiff is the prevailing party in such an action, except as prohibited by
law.
IV.    Returning Company Documents. Upon separation from employment with the
Company or on demand by the Company during my employment, I will immediately
deliver to the Company, and will not keep in my possession, recreate, or deliver
to anyone else, any and all Company property, including, but not limited to,
Company Confidential Information, Associated Third Party Confidential
Information, as well as all devices and equipment belonging to the Company
(including computers, handheld electronic devices, telephone equipment, and
other electronic devices), Company credit cards, records, data, notes,
notebooks, reports, files, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, materials, photographs, charts, any other
documents and property, and reproductions of any and all of the aforementioned
items that were developed by me pursuant to my employment with the Company,
obtained by me in connection with my employment with the Company, or otherwise
belonging to the Company, its successors, or assigns, including, without
limitation, those records maintained pursuant to Section II.C I also consent to
an exit interview to confirm my compliance with this Section IV.
V.    Termination Certification. Upon separation from employment with the
Company, I agree to immediately sign and deliver to the Company the “Termination
Certification” attached hereto as Exhibit B. I also agree to keep the Company
advised of my home and business address for a period of seven (7) years after
termination of my employment with the Company, so that the Company can contact
me regarding my continuing obligations provided by this Agreement.
VI.    Notification of New Employer. In the event that I leave the employ of the
Company, I hereby grant consent to notification by the Company to my new
employer about my obligations under this Agreement.
VII.    Conflict of Interest Guidelines. I agree to diligently adhere to all
policies of the Company, including the Company’s insider’s trading policies and
the Conflict of Interest Guidelines attached as Exhibit C hereto, which may be
revised from time to time during my employment.
VIII.    Representations. I agree to execute any proper oath or verify any
proper document required to carry out the terms of this Agreement. I represent
that my performance of all the terms of this Agreement will not breach any
agreement to keep in confidence proprietary information acquired by me in
confidence or in trust prior to my employment by the Company. I hereby represent
and warrant that I have not entered into, and I will not enter into, any oral or
written agreement in conflict herewith.
IX.    Audit. I acknowledge that I have no reasonable expectation of privacy in
any computer, technology system, email, handheld device, telephone, or documents
that are used to conduct the business of the Company. As such, the Company has
the right to audit and search all such items and systems, without further notice
to me, to ensure that the Company is licensed to use the software on the
Company’s devices in compliance with the Company’s software licensing policies,
to ensure compliance with the Company’s policies, and for any other
business-related purposes in the Company’s sole discretion. I understand that I
am not permitted to add any


    







--------------------------------------------------------------------------------

EXECUTION COPY






unlicensed, unauthorized, or non-compliant applications to the Company’s
technology systems and that I shall refrain from copying unlicensed software
onto the Company’s technology systems or using non-licensed software or
websites. I understand that it is my responsibility to comply with the Company’s
policies governing use of the Company’s documents and the internet, email,
telephone, and technology systems to which I will have access in connection with
my employment.
X.    Dispute Resolution. I agree that any and all controversies, claims, or
disputes with the Company (including any employee, officer, director,
stockholder or benefit Plan of the Company) shall be resolved in accordance with
the procedures set forth in Section 23 of my Employment Agreement with the
Company.
XI.    General Provisions.
A.    Entire Agreement. This Agreement, together with the Exhibits herein, my
executed Employment Agreement and any agreements relating to restricted stock
and other awards pursuant to the RealPage, Inc. Amended and Restated 2010 Equity
Incentive Plan set forth the entire agreement and understanding between the
Company and me relating to the subject matter herein and supersedes all prior
discussions or representations between us, including, but not limited to, any
representations made during my interview(s) or relocation negotiations, whether
written or oral. No modification of or amendment to this Agreement, nor any
waiver of any rights under this Agreement, will be effective unless in writing
signed by the President of the Company and me. Any subsequent change or changes
in my duties, salary, or compensation will not affect the validity or scope of
this Agreement.
B.    Severability. If one or more of the provisions in this Agreement are
deemed void by law, then the remaining provisions will continue in full force
and effect.
C.    Successors and Assigns. This Agreement will be binding upon my heirs,
executors, assigns, administrators, and other legal representatives, and will be
for the benefit of the Company, its successors, and its assigns. There are no
intended third-party beneficiaries to this Agreement, except as expressly
stated.
D.    Waiver. Waiver by the Company of a breach of any provision of this
Agreement will not operate as a waiver of any other or subsequent breach.
E.    Survivorship. The rights and obligations of the parties to this Agreement
will survive termination of my employment with the Company.
F.    Signatures. This Agreement may be signed in two counterparts, each of
which shall be deemed an original, with the same force and effectiveness as
though executed in a single document.


Date:        Witness:


                                    
Signature        Signature
                                    
Name of Employee (typed or printed)        Name of Employee (typed or printed)






    







--------------------------------------------------------------------------------


EXECUTION COPY






Exhibit A
LIST OF PRIOR INVENTIONS
AND ORIGINAL WORKS OF AUTHORSHIP


Title
Date
Identifying Number or Brief Description
 
 
 
 
 
 
 
 
 
 
 
 

___ No inventions or improvements
___ Additional Sheets Attached
Signature of Employee:     
Print Name of Employee:     
Date:     







--------------------------------------------------------------------------------


EXECUTION COPY






Exhibit B
REALPAGE, INC.
TERMINATION CERTIFICATION
This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, any other documents or property, or reproductions of any and all
aforementioned items belonging to RealPage, Inc., its subsidiaries, affiliates,
successors or assigns (together, the “Company”).
I further certify that I have complied with all the terms of the attached
Confidential Information, Invention Assignment, and Arbitration Agreement signed
by me, including the reporting of any inventions and original works of
authorship (as defined therein) conceived or made by me (solely or jointly with
others), as covered by that agreement.
I further agree that, in compliance with the Confidential Information, Invention
Assignment, and Arbitration Agreement, I will preserve as confidential all
Company Confidential Information and Associated Third Party Confidential
Information, including trade secrets, confidential knowledge, data, or other
proprietary information relating to products, processes, know-how, designs,
formulas, developmental or experimental work, computer programs, databases,
other original works of authorship, customer lists, business plans, financial
information, or other subject matter pertaining to any business of the Company
or any of its employees, clients, consultants, or licensees, to the extent
required by the terms of that agreement.
I also agree that I will comply with the post-termination obligations enumerated
in my Employment Agreement with Company dated _______________________and
Confidential Information, Invention Assignment, and Arbitration Agreement dated
_________.
After leaving the Company’s employment, I will be employed by
_____________________ in the position of: ______________________.




    
Signature of employee
    
Print name
    
Date
Address for Notifications:            







--------------------------------------------------------------------------------


EXECUTION COPY






Exhibit C
REALPAGE, INC.
CONFLICT OF INTEREST GUIDELINES
It is the policy of RealPage, Inc. to conduct its affairs in strict compliance
with the letter and spirit of the law and to adhere to the highest principles of
business ethics. Accordingly, all officers, employees, and independent
contractors must avoid activities that are in conflict, or give the appearance
of being in conflict, with these principles and with the interests of the
Company. The following are potentially compromising situations that must be
avoided:
1.    Revealing confidential information to outsiders or misusing confidential
information. Unauthorized divulging of information is a violation of this policy
whether or not for personal gain and whether or not harm to the Company is
intended. (The At-Will Employment, Confidential Information, Invention
Assignment, and Arbitration Agreement elaborates on this principle and is a
binding agreement.)
2.    Accepting or offering substantial gifts, excessive entertainment, favors,
or payments that may be deemed to constitute undue influence or otherwise be
improper or embarrassing to the Company.
3.    Participating in civic or professional organizations that might involve
divulging confidential information of the Company.
4.    Initiating or approving personnel actions affecting reward or punishment
of employees or applicants where there is a family relationship or is or appears
to be a personal or social involvement.
5.    Initiating or approving any form of personal or social harassment of
employees.
6.    Investing or holding outside directorship in suppliers, customers, or
competing companies, including financial speculations, where such investment or
directorship might influence in any manner a decision or course of action of the
Company.
7.    Borrowing from or lending to employees, customers, or suppliers.
8.    Acquiring real estate of interest to the Company.
9.    Improperly using or disclosing to the Company any proprietary information
or trade secrets of any former or concurrent employer or other person or entity
with whom obligations of confidentiality exist.
10.    Unlawfully discussing prices, costs, customers, sales, or markets with
competing companies or their employees.
11.    Making any unlawful agreement with distributors with respect to prices.
12.    Improperly using or authorizing the use of any inventions that are the
subject of patent claims of any other person or entity.
13.    Engaging in any conduct that is not in the best interest of the Company.
Each officer, employee, and independent contractor must take every necessary
action to ensure compliance with these guidelines and to bring problem areas to
the attention of higher management for review. Violations of this conflict of
interest policy may result in discharge without warning.



